Citation Nr: 1800671	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-22 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.T., his wife



ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to November 1991 and from September 2008 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction of this matter resides with the RO in Detroit, Michigan.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic file.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required on his part.


FINDING OF FACT

In July 2017, prior to the promulgation of a Board decision, and on the record at his videoconference hearing before the undersigned VLJ, the Veteran stated that he wished to withdraw his appeal for an initial rating in excess of 70 percent for his PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating in excess of 70 percent for PTSD are met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, withdrawals of appeals must be made in writing.  38 C.F.R. § 20.204(b)(1).  At his July 18, 2017 hearing the Veteran stated, on the record, that he wished to withdraw his appeals for an initial rating in excess of 70 percent for PTSD.  Thus, there remain no allegations of errors of fact or law with respect to the issues of entitlement to an initial rating in excess of 70 percent for PTSD.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 70 percent for PTSD is dismissed.


REMAND

The Veteran is seeking entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

Associated with the electronic file is a November 2014 decision from the Social Security Administration granting the Veteran disability benefits which were based, in part, on his PTSD and disorders of the right knee.  VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claims.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran and the RO should request the Social Security Records upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration the records pertinent to the Veteran's claim and/or award of Social Security Administration disability benefits.  All efforts to obtain this evidence must be documented and associated with the file.

2.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his service-connected disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran and his representative of such and provide him with an opportunity to submit those records directly.

4.  Then, readjudicate the appeal.  If the benefit sought is not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case and, after allowing the appropriate period of time for response, return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


